     Case 1:20-mj-01025-PK
          2:20-mj-05206-DUTY
                           Document
                             Document
                                    29-8
                                       9 Filed 10/28/20
                                               11/05/20 Page 1 of 5 PageID
                                                                     Page ID
                                                                           #:#:30
                                                                              105




 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG                                           FILED
     Assistant United States Attorney                      CLERK,U.S DISIRICi COURT

 3   Chief, Criminal Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)                    10/28/2020
 4   Assistant United States Attorney                    CENTRAL DISTRICT OF CALIFORNIA
     Terrorism and Export Crimes Section                  BY:      KL         oEP~
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0552
 7        Facsimile: (213) 894-2927
          E-mail:    Reema.El-Amamy@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR 20-MJ-5206

13              Plaintiff,                   GOVERNMENT'S NOTICE OF REQUEST FOR

14                   v.

15   ZHENG CONGYING,

16              Defendant.

17

18        Plaintiff, United States of America, by and through its counsel

19   of record, hereby requests detention of defendant and gives notice of

20   the following material factors:

21        1.    Temporary 10-day Detention Requested (~ 3142(d)) on the

22              following grounds:

23             a.   present offense committed while defendant was on release

24                  pending (felony trial),

25             b.   defendant is an alien not lawfully admitted for

26                  permanent residence; and

27

28
     Case 1:20-mj-01025-PK
          2:20-mj-05206-DUTY
                           Document
                             Document
                                    29-8
                                       9 Filed 10/28/20
                                               11/05/20 Page 2 of 5 PageID
                                                                     Page ID
                                                                           #:#:31
                                                                              106




 1             c.    defendant may flee; or

 2             d.    pose a danger to another or the community.

 3    x   2.    Pretrial Detention Requested (~ 3142(e)) because no

 4              condition or combination of conditions will reasonably

 5              assure:

 6        x     a.    the appearance of the defendant as required;

 7        X     b.    safety of any other person and the community.

 8        3.    Detention Requested Pending Supervised Release/Probation

 9              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10              ~ 3143(a)):

11              a.    defendant cannot establish by clear and convincing

12                    evidence that he/she will not pose a danger to any

13                    other person or to the community;

14              b.    defendant cannot establish by clear and convincing

15                    evidence that he/she will not flee.

16        4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17             § 3142(e)):

18              a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

19                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                    greater maximum penalty (presumption of danger to

21                    community and flight risk);

22              b.    offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

23                    2332b(g)(5)(B) with 10-year or greater maximum penalty

24                   (presumption of danger to community and flight risk);

25              c.    offense involving a minor victim under 18 U.S.C.

26                   ~§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                   2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

28

                                          2
     Case 1:20-mj-01025-PK
          2:20-mj-05206-DUTY
                           Document
                             Document
                                    29-8
                                       9 Filed 10/28/20
                                               11/05/20 Page 3 of 5 PageID
                                                                     Page ID
                                                                           #:#:32
                                                                              107




 1                    2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                    to community and flight risk);

 3              d.    defendant currently charged with an offense described

 4                    in paragraph 5a - 5e below, AND defendant was

 5                    previously convicted of an offense described in

 6                    paragraph 5a - 5e below (whether Federal or

 7                    State/local), AND that previous offense was committed

 8                    while defendant was on release pending trial, AND the

 9                    current offense was committed within five years of

10                    conviction or release from prison on the above-

11                    described previous conviction (presumption of danger to

12                   community).

13    X   5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)

14              If the Case Involves:

15        ❑     a.   a crime of violence (as defined in 18 U.S.C.

16                   ~ 3156(a)(4)), a violation of 18 U.S.C. § 1591, or

17                    Federal crime of terrorism (as defined in 18 U.S.C.

18                   § 2332b(g)(5)(B)) for which maximum sentence is 10

19                    years' imprisonment or more;

20              b.   an offense for which maximum sentence is life

21                   imprisonment or death;

22              c.   Title 21 or MDLEA offense for which maximum sentence is

23                   10 years' imprisonment or more;

24              d.   any felony if defendant has two or more convictions for

25                   a crime set forth in a-c above or for an offense under

26                   state or local law that would qualify under a, b, or c

27

28

                                          3
     Case 1:20-mj-01025-PK
          2:20-mj-05206-DUTY
                           Document
                             Document
                                    29-8
                                       9 Filed 10/28/20
                                               11/05/20 Page 4 of 5 PageID
                                                                     Page ID
                                                                           #:#:33
                                                                              108




 1                    if federal jurisdiction were present, or a combination

 2                    or such offenses;

 3              e.    any felony not otherwise a crime of violence that

 4                    involves a minor victim or the possession or use of a

 5                   firearm or destructive device (as defined in 18 U.S.C.

 6                    ~ 921), or any other dangerous weapon, or involves a

 7                   failure to register under 18 U.S.C. ~ 2250;

 8        X     f.    serious risk defendant will flee;

 9        X     g.   serious risk defendant will (obstruct or attempt to

10                    obstruct justice) or (threaten, injure, or intimidate

11                    prospective witness or juror, or attempt to do so).

12        6.    Government requests continuance of             days for detention

13              hearing under ~ 3142(f) and based upon the following

14              reason(s):

15

16

17

18

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                          n
     Case 1:20-mj-01025-PK
          2:20-mj-05206-DUTY
                           Document
                             Document
                                    29-8
                                       9 Filed 10/28/20
                                               11/05/20 Page 5 of 5 PageID
                                                                     Page ID
                                                                           #:#:34
                                                                              109




 1        7.    Good cause for continuance in excess of three days exists in

 2              that:

 3

 4

 5

 6

 7

 8    Dated: October 28, 2020             Respectfully submitted,

 9                                        NICOLA T. HANNA
                                          United States Attorney
10
                                          CHRISTOPHER D. GRIGG
11                                        Assistant United States Attorney
                                          Chief, National Security Division
12

13                                             /S/
                                          REEMA M. EL-AMAMY
14                                        Assistant United States Attorney

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          5
